Citation Nr: 0731886	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to a disability rating in excess of 50 
percent for anxiety reaction with gastric symptoms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

The issue of entitlement to a disability rating in excess of 
50 percent for anxiety reaction with gastric symptoms is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has a lumbar spine disability that began during 
his period of service.


CONCLUSION OF LAW

A lumbar spine disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of entitlement to service 
connection for a lumbar spine disability, the Board finds 
that VA has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran alleges that he is entitled to service connection 
for a lumbar spine disability.  He has testified that he 
first injured his lumbar spine during service while working 
on the docks, in Rosneath, Scotland, in November 1943.  In 
September 1945, he reinjured his back, while stationed in 
North Africa, wherein he was injured during an underwater 
explosion.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2007).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records indicated that the veteran's lower 
thoracic and lumbar spine was x-rayed in December 1944.  At 
that time, there was no definite evidence of an old or recent 
fracture or dislocation.  There was no evidence of 
spondylolisthesis, scoliosis, arthritis or other pathology.  
In March 1945, the veteran also presented with complaints of 
back pain.  The veteran has alleged that he has experienced 
chronic low back pain since these injuries in service.  The 
veteran was accordingly afforded a VA examination in August 
2004.  The examiner diagnosed the veteran as having L4-L5 
stenosis with chronic low back pain secondary to an injury 
during active service.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, as well as the 
veteran's sworn testimony which the Board finds very 
credible, the Board finds that the veteran's lumbar spine 
disability began during his period of active service.  
Therefore, service connection is granted.


ORDER

Entitlement to service connection for a lumbar spine 
disability is granted.


REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 50 percent for his anxiety 
reaction with gastric symptoms, the Board finds that 
additional procedural and evidentiary development is 
necessary.  The Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. § 5100 et seq.  (West 2002), was enacted in 2000.  
Among other things, it expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and her representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's 
behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  With respect to the claim 
of entitlement to an increased disability rating, the record 
is absent of a letter notifying the veteran of the 
requirements of the VCAA, regarding the duties of the VA.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  

The veteran was last afforded a VA examination in August 2004 
and the latest VA records are from April 2005.  The veteran 
has testified that he receives psychiatric treatment on a 
quarterly basis.  Accordingly, a remand is appropriate in 
order to secure updated treatment records.  Additionally, 
once these records have been associated with the claims 
folder the RO should schedule the veteran for an additional 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response. 

2.  The RO should take all necessary 
steps to obtain VA treatment records 
concerning the veteran's anxiety reaction 
with gastric symptoms since April 2005.  

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of her 
anxiety reaction with gastric symptoms 
disability.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's anxiety reaction with 
gastric symptoms.  The examiner should 
provide a global assessment of 
functioning score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


